DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed 02/18/2021 has been entered.  Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-13, and 17-20, is/are rejected under 35 U.S.C. 103 as being unpatentable over Knodel et al. (US 20040199181 A1) in view of Schulze et al. (US 5673840 A).
Regarding claim 1, Knodel et al. discloses a stapler cartridge (11) comprising:
a staple pushing shuttle (wedge/fork, [0004-0007]); a knife member (18), wherein the knife member comprises a cutting blade (33/30) and a first guide track engagement feature (28); and
a cartridge body (10/25) having a proximal end (52) and a distal end (54, figs. 1-3), wherein the staple pushing shuttle is slidably coupled to the cartridge body [0004-0007], wherein the cartridge body comprises a 
wherein the cartridge body comprises a first guide track (32) engaged by the first guide track engagement feature (28) wherein the first guide track comprises a first track segment (12/14) and a first transition ramp (20/22), wherein the first track segment is, configured so that the cutting blade protrudes from the cartridge body during a first portion of the distal movement of the staple pushing shuttle and wherein the first transition ramp (22) extends from the first track segment (12) and is configured to cause  the cutting blade to be retracted into the cartridge body during a second portion of the distal movement of the staple pushing shuttle ([0021-0028], figs. 1-8).
Knodel et al. fails to explicitly disclose the knife member (18) slidably coupled to the staple pushing shuttle.  However, Knodel et al. teaches that it is known to have a knife member slidably coupled to a staple pushing shuttle and incorporates Schulze et al. (US 5673840 A) which teaches having a knife (160) slidably coupled to a staple pushing shuttle (152) and wedges (122, col. 10, lines 12-47, col. 11, lines 29-45) and 
Schulze et al. also teaches having a staple cartridge (200) having a wedge/knife sled assembly 201, having a staple pushing shuttle (208); a 
Schulze et al. states:  “the knife 206, by virtue of the pivot pin 210 and a slot 217 in the rear of driver retainer 216 (see also FIG. 23), is initially positioned with the tip of the knife 206 being below the exposed surface 207 of the cartridge 200. In this unexposed position, the knife 206 is incapable of inadvertently cutting the operator or patient” (col. 15, lines 50-55)… Once the knife 206 has advanced to its "parked" position, for example, by being retained in an unexposed position within the forward slot 232… knife 206 may be rigidly, pivotally, slidably, or releasably coupled to the wedge sled 208…the knife 206 and wedge 208 are fastened to one another, either pivotally or rigidly, thereby comprising an integral wedge/knife assembly (col. 16 lines 37-65).
Knodel et al. discloses the claimed invention except for the knife member slidably coupled to the staple pushing shuttle. Schulze et al. teaches that it is known to have a knife member slidably coupled to a staple pushing shuttle via pivot pin member or other slidable/releasable connection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the knife member slidably coupled to the staple pushing shuttle as taught by Schulze et al., since Schulze et al. states at (col. 16 lines 37-65) that such a modification would provide an integral wedge/knife assembly enabling the knife or assembly to park the knife below the surface and retract on the driver.
Regarding claim 11,surgical apparatus (11) comprising: an elongated shaft (40); an end effector (10/21) movably coupled to the shaft, 
the stapler cartridge comprising: a staple pushing shuttle(wedge/fork, [0004-0007]); a knife member (18), wherein the knife member comprises a cutting blade (33/30) and a first guide track engagement feature (28); and a cartridge body having a proximal end and a distal end (52/54), wherein the staple pushing shuttle is slidably coupled to the cartridge body [0004-0007], wherein the cartridge body comprises a plurality of openings (13) at an upper surface (16) for ejecting staples (15) via a distal movement of the staple pushing shuttle ([0021-0028], figs. 1-8), wherein the cartridge body comprises a first guide track (12/14) engaged by the first guide track engagement feature (28), wherein the first guide track comprises a first track segment (12/14) and a first transition ramp (20/22), wherein the first track segment (12) is configured so that the cutting blade protrudes from the cartridge body during a first portion of the distal movement of the staple pushing shuttle, and wherein the first transition ramp (22) extends from the 
Knodel et al. fails to explicitly disclose the knife member (18) slidably coupled to the staple pushing shuttle.  However, Knodel et al. teaches that it is known to have a knife member slidably coupled to a staple pushing shuttle and incorporates Schulze et al. (US 5673840 A) which teaches having a knife (160) slidably coupled to a staple pushing shuttle (152) and wedges (122, Schulze et al.- col. 10, lines 12-47, col. 11, lines 29-45) and 
Schulze et al. also teaches having a staple cartridge (200) having a wedge/knife sled assembly 201, having a staple pushing shuttle (208); a knife member (knife 206) slidably coupled to the staple pushing shuttle (208), the knife member comprising a cutting blade (206a of the knife 206, figures 21-24) and the cartridge body comprising a first guide track (bottom of cartridge base knife slides on) engaged by the first guide track engagement feature (bottom of cartridge on which the base of the knife 208 and/or the rear 206b of the knife sfides on) and, configured so that the cutting blade protrudes from the cartridge body during a first portion (pivot pin 210 contacts the front portion of the slot 212, the forward portion 224 in the slot 217 of the driver retainer base 216 causes the knife 206 to pivot 
Knodel et al. discloses the claimed invention except for the knife member slidably coupled to the staple pushing shuttle. Schulze et al. teaches that it is known to have a knife member slidably coupled to a staple pushing shuttle via pivot pin member or other slidable/releasable connection. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the knife member slidably coupled to the staple pushing shuttle as taught by Schulze et al., since Schulze et al. states at (col. 16 lines 37-65) that such a modification would provide an integral wedge/knife assembly enabling the knife or assembly to park the knife below the surface and retract on the driver.
Regarding claims 2 and 12, Knodel et al. discloses the first transition ramp inclined (22) relative to the upper surface ([0021-0028], figs. 
Regarding claims 3, 7, 13, and 17,  Schulze et al. teaches the staple pushing shuttle (208) has a guide member that forms a knife slot (250) in which the knife member is slidably disposed (fig. 24), and wherein the knife slot is formed to help stabilize the knife member during the distal movement of the staple pushing shuttle and wherein the cartridge body comprises a retaining feature (forward slot 232) that retains the staple pushing shuttle at the distal end of the cartridge body (figs. 21-22).
Regarding claims 8-10 and 18-20, Schulze et al. discloses the retaining feature comprises a flexible tab (proximal ends of 216 with slot for knife 206 form tabs that will be flexible to some degree, fig. 22 and also lockout tab 71, fig. 20) that engages the staple pushing shuttle to retain the staple pushing shuttle at the distal end of the cartridge body, wherein the cartridge body comprises an attachment feature proximate to the proximal end, the attachment feature being configured to removably couple with an end effector that includes an upper jaw (upper jaw, lower jaw, end effector, attachment feature coupling the said elements together and a surgical .

Allowable Subject Matter
Claims 4-6 and 14-16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach or render obvious a surgical apparatus comprising all the structural and functional limitations and further comprising a an elongated shaft, effector having a cartridge, knife, the cartridge having a track for the knife, in which the knife member further comprises a second guide track engagement feature disposed on an opposite side of the knife member relative to the first guide track engagement feature; and the cartridge body further comprises a second guide track engaged by the second guide track engagement feature and configured so that the cutting blade protrudes from the cartridge body during the first portion of the distal movement of the staple pushing shuttle 
While various features of the claimed subject matter are found individually in the prior art, a skilled artisan would have to include knowledge gleaned only from the applicant's disclosure to combine or modify the teachings of the prior art to produce the claimed subject matter, and thus obviousness would not be proper. See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). There is no teaching, suggestion, or motivation found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art to combine or modify the teachings of the prior art to produce the claimed invention, and thus obviousness would not be proper. See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

	
	
	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LONG whose telephone number is (571)270-3864.  The examiner can normally be reached on M-F, 9am-6pm, 8-10pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic 






/ROBERT F LONG/Primary Examiner, Art Unit 3731